                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

CHAD C. WARNER,                                  §
          Petitioner,                            §
                                                 §
vs.                                              § CIVIL ACTION NO. 9:19-344-MGL-BM
                                                 §
                                                 §
M. TRAVIS BRAGG,                                 §
           Respondent.                           §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION,
               DISMISSING THE ACTION WITHOUT PREJUDICE
          AND WITHOUT REQUIRING RESPONDENT TO FILE A RETURN,
             AND DENYING PETITIONER’S MOTION TO EXPEDITE

       Petitioner Chad C. Warner (Warner) filed this as a 28 U.S.C. § 2241 action. He is

proceeding pro se. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting (1) the petition be dismissed without

prejudice and without requiring Respondent M. Travis Bragg (Bragg) to file a return, and (2)

Warner’s motion to expedite be denied. The Report was made in accordance with 28 U.S.C. § 636

and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

        The Magistrate Judge filed the Report on April 12, 2019, but Warner failed to file any

objections to the Report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court (1) the petition is DISMISSED WITHOUT PREJUDICE and without requiring

Bragg to file a return, and (2) Warner’s motion to expedite is DENIED.

        To the extent Warner requests a certificate of appealability from this Court, that certificate

is DENIED.

        IT IS SO ORDERED.

        Signed this 6th day of May, 2019, in Columbia, South Carolina.

                                                                s/ Mary Geiger Lewis
                                                                MARY GEIGER LEWIS
                                                                UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                                   2
